UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ANTON F. LIVERPOOL,                                                               11/26/19

                    Plaintiff,                         18-CV-1354 (PAE) (BCM)
             -against-                                 ORDER
 THE CITY OF NEW YORK, et al.,
                    Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed pro se plaintiff Anton F. Liverpool's letter filed

November 25, 2019 (Dkt. No. 64), which attaches fifteen pages of executed medical releases (the

Releases) (Dkt. No. 64-1). Plaintiff states that he sent the Releases to defendants, under separate

cover, and explains that he is filing them with the Court "in an attempt at showing transparency"

and "in an attempt to understand if I have been incorrectly filling out these forms."

       The Court did not prepare the Releases, and does not ordinarily require (or permit) the

parties to file medical releases on the public docket. Among other things, the Releases reveal

plaintiff's birth date and social security number – information which, pursuant to Federal Rule of

Civil Procedure 5.2(a), should be redacted from any publicly-filed document.

       Plaintiff may contact counsel for defendants to determine whether the Releases, as

executed, are sufficient for defendants' purposes.

       The Clerk of Court is directed to (1) restrict access to Dkt. No. 64-1 to case participants

only; and (2) mail a copy of this Order to plaintiff pro se.

Dated: New York, New York                      SO ORDERED.
       November 26, 2019


                                               ________________________________
                                               BARBARA MOSES
                                               United States Magistrate Judge
